Foed, Judge:
The suit listed above has been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED:
1. That the merchandise herein, imported at the Port of New York on or about May 12, 1958, under Customs Entry 953507, consists of four items and the said four items were liquidated as four distinct and separate articles of commerce for tariff purposes, as follows:
a-High Voltage A.C. Testing Device, Liquidated as an article suitable for controlling, distributing, modifying, producing or rectifying electric energy, finished or unfinished, wholly or in chief value of metal, not specially provided for, paragraph 353, Tariff Act of 1930, as amended, and modified, at 15 per centum ad valorem;
b - Ninety gallons of oil liquidated as mixtures of oil, not specially provided for, paragraph 57, Tariff Act of 1930, as amended and modified, at 25 per centum ad valorem;
c - Three drums liquidated as cylindrical vessels, paragraph 328, Tariff Act of 1930, as amended and modified, at 12½ per centum ad valorem; and,
d - One automatic tuning device for use up to 300 K.C. liquidated as an article having an essential feature, an electrical element or device, other, paragraph 353, Tariff Act of 1930, as amended and modified, at 13% per centum ad valorem.
2. The herein protest is limited to one of the aforesaid four items, specifically the item described as a “High Voltage A.C. Testing Device,” classified under paragraph 353 and liquidated at the duty rate of 15 per centum ad valorem and is abandoned as to all other merchandise covered by the entry and invoice.
3. The article of merchandise which is the subject of this stipulation was, at the time of exportation into the United States, a finished article; wholly or in chief value of metal; and, it included, as an essen*212tial feature thereof, an electrical element or device which tests cables produced for use as high voltage power lines to ascertain the capacity and efficiency of such cables, sometimes composed of different or varying quantities of materials, to conduct electricity.
$ ⅛ $ ⅛ $ ⅛ $
5. * * * The case is hereby submitted for decision on such record as is made by this stipulation and those documents in the official file of the Court relating to this case as are commonly known as the customs entry and the commercial and customs or consular invoices; and further, the case is submitted without briefs.
Accepting the foregoing stipulation of fact, we find and hold the items of merchandise described as a high voltage a.c. testing device, to be properly dutiable at the rate of 13% per centum ad valorem, as an article having as an essential feature an electrical element or device, under paragraph 353, Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739.
To the extent indicated, the specified claim in the above suit is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.